Citation Nr: 0617625	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Timeliness of a notice of disagreement following the December 
1998 rating decision, which awarded a total rating for 
compensation based upon individual unemployability, effective 
December 2, 1987.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO determined that the veteran had failed 
to file a timely notice of disagreement following the 
December 1998 rating decision, which granted a total rating 
for compensation based upon individual unemployability, 
effective December 2, 1987.

In the veteran's VA Form 9, Appeal to the Board, he indicated 
he wanted to have a hearing before the Board; however, he 
subsequently withdrew that request.  Thus, there is no Board 
hearing request pending at this time.


FINDING OF FACT

A notice of disagreement following the December 10, 1998, 
rating decision was not filed within one year of notice of 
the determination.  


CONCLUSION OF LAW

The veteran did not submit a timely notice of disagreement 
following the December 1998 rating decision.  Accordingly, 
the request for review on appeal for entitlement to an 
effective date earlier than December 2, 1987, for the award 
of a total rating for compensation based upon individual 
unemployability, effective December 2, 1987, stress disorder 
is dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.201, 20.302(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the veteran 
entered an appeal following the December 11, 1998, 
notification of the December 1998 rating decision, which 
awarded a total rating for compensation based upon individual 
unemployability, effective December 2, 1987.  If the appellant 
has not filed a timely appeal, then his appeal fails.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

VA imposes duties on a veteran seeking VA compensation.  If 
the appellant disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
appellant has a duty to express disagreement with a decision 
of the VA by filing a notice of disagreement and to timely 
perfect the appeal by filing a substantive appeal following 
the issuance of a statement of the case.  See 38 C.F.R. 
§§ 20.201, 20.202, 20.302(a), (b) (2005).  As to the first 
step of initiating appellate review, the appellant is to 
submit a notice of disagreement within one year from the date 
that the agency mails notice of the determination to the 
appellant.  See 38 C.F.R. § 20.302(a).  After the preparation 
and mailing of the statement of the case, the appellant then 
has the burden to submit a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); see 38 C.F.R. § 20.302(b).

In 1998, both a claim for an evaluation in excess of 
70 percent for post-traumatic stress disorder and a total 
rating for compensation based upon individual unemployability 
were perfected.  On December 4, 1998, the Decision Review 
Officer received a November 30, 1998, letter from the veteran 
to his representative wherein he stated, "This is to 
reiterate our phone conversation today.  I would be willing to 
accept 100% unemployability going back to May 1, 1989, to 
satisfy my claim with the []VA."  

In a December 10, 1998, rating decision, the Decision Review 
Officer awarded a total rating for compensation based upon 
individual unemployability, effective December 2, 1987.  In 
the decision, the Decision Review Officer stated, "The grant 
of individual unemployability is considered to be a complete 
grant of the benefits sought on appeal, as reflected in [the 
veteran]'s letter dated November 30, 1998.  On December  11, 
1998, VA notified the veteran of the December 1998 rating 
decision.  It was sent to the same address shown on the 
veteran's November 30, 1998, letter.  In the notification, it 
informed the veteran that if he thought the decision was 
wrong, he should write VA and tell it why.  Attached to the 
notice was the veteran's appellate rights.  
In a statement from the veteran, received on July 15, 2002, he 
stated, "I disagree with the decision of Dec. 11, 1998.  The 
original date of compensation should be when I first sought 
care for PTSD and not the arbitrary date when I entered the 
PTSD ward at American Lake.  Also, I disagree with the 70% 
award."  The Board finds that such document is not a timely 
notice of disagreement.  See 38 U.S.C.A. §§ 7105, 7108; 
38 C.F.R. §§ 3.109, 20.302(a) (2005).  It was submitted more 
than one year following the issuance of the notification of 
the December 1998 decision.  In order to have been timely 
filed, the appellant would have needed to submit a notice of 
disagreement by December 1999.  Thus, the July 2002 document 
was not timely filed.  38 C.F.R. § 20.302(a).  

The veteran has attempted to explain why he failed to file a 
notice of disagreement within one year of the decision.  He 
states he was in the process of moving and had informed VA of 
the change in address and that VA had failed to timely change 
his address.  First, it must be noted that the notification 
letter, issued on December 11, 1998, was sent to the same 
address that the veteran had written in his November 30, 
1998, letter.  The notification was sent 11 days after the 
date of the veteran's letter, and there is nothing in the 
record to show that the veteran submitted a change of address 
in those 11 days.  Second, the letter was not returned to VA 
as undeliverable, and thus the veteran is presumed to have 
received the notification.  Woods v. Gober, 14 Vet. App. 214, 
220 (2000) ("There is a presumption of regularity that the 
Secretary properly discharged his official duties by mailing 
a copy of a VA decision to the last known address of the 
appellant and the appellant's representative, if any, on the 
date that the decision was issued." citing Davis (Desmond) 
v. Brown, 7 Vet. App. 298, 300 (1994); Ashley, 2 Vet. App. at 
64-65; and Chute v. Derwinski, 1 Vet. App. 352, 353 (1991)); 
see also Butler v. Principi, 244 F.3d 1337, 1339 (Fed. Cir. 
2001) (presumption of regularity applied to mailing of copy 
of notice of appellate rights so that where veteran did not 
timely file notice of disagreement from administrative 
decision such decision was proper basis for denial of 
veteran's claim).

Additionally, while the veteran is competent to assert that 
he did not receive the December 1998 notification of the 
December 1998 decision, he must rebut the presumption of 
regularity by submitting "clear evidence to the effect that 
[VA's] regular mailing practices are not regular or that they 
were not followed."  Woods, supra (internal quotation marks 
and citations omitted).  The veteran has attempted to 
demonstrate this by showing that a letter from the VA, dated 
December 2002, was sent to the address he had in 1998.  While 
such would show that VA used the wrong address in 2002, the 
December 1998 notice was sent to the same address indicated 
by the veteran in a letter he wrote only 11 days before the 
notice went out.  An error made four years later cannot 
establish that the mailing practice was in error back in 
1998.  Therefore, the veteran has not established that the 
notice requirements associated with the December 1998 
notification has not been met.  See YT v. Brown, 9 Vet. App. 
195, 199 (1996).

The Board has reviewed the record, and there is nothing in the 
claims file, such as additional records, that would have 
tolled the one-year period to file the notice of disagreement.  
Following the December 1998 decision, the veteran next 
contacted VA in March 2000 regarding a claim for service 
connection for a skin disorder.  

There was a failure to timely and properly file a notice of 
disagreement following the issuance of the December 1998 
notification of the December 1998 rating decision, and thus 
that decision became final.  McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993); see Roy v. Brown, 5 Vet. App. 554 (1993); 
38 C.F.R. § 20.302(a).  Therefore, because the veteran's 
notice of disagreement was not submitted within one year 
following the December 1998 rating decision, the Board does 
not have jurisdiction over this issue.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy, supra.

It must be noted that the veteran's disagreement submitted in 
June 2002 is disagreeing with an issue that was not 
adjudicated in the December 1998 rating decision.  As stated 
above, the December 1998 rating decision awarded entitlement 
to a total rating for compensation based upon individual 
unemployability, effective December 2, 1987, which is the date 
service connection for post-traumatic stress disorder was 
awarded.  In his 2002 notice of disagreement, he stated he 
wanted an earlier effective date for the award of service 
connection for post-traumatic stress disorder.  There is an 
August 1994 Board decision that granted an earlier effective 
date of December 2, 1987, for the award of service connection 
for post-traumatic stress disorder.  That decision is final, 
and an effective date earlier than December 2, 1987, is 
legally precluded.  

In order for the veteran to reopen the issue of the 
assignment of the effective date of December 2, 1987, for the 
award of service connection for post-traumatic stress 
disorder, he would need to submit an application to reopen 
the claim.  However, this action would not assist the veteran 
in obtaining an earlier effective date, as the law states 
that the effective date in a reopened claim is the date of 
claim or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.  Thus, 
even if the veteran were able to submit new and material 
evidence to reopen the claim, the effective date for the 
award of service connection for post-traumatic stress 
disorder could be no earlier than the date of the later 
claim.  See id.  For example, if VA were to construe the 
veteran's June 2002 notice of disagreement as an application 
to reopen the claim for entitlement to an effective date 
earlier than December 2, 1987, for the award of service 
connection for post-traumatic stress disorder, and the 
veteran submitted new and material evidence, the reopened 
claim could not receive an effective date earlier than June 
2002.  See id.  Assigning an effective date in 2002 would not 
benefit the veteran and would serve no purpose.

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) would not 
assist the veteran in this case.  Specifically, the VCAA is 
primarily about obtaining evidence to support the veteran's 
claim.  Here, the Board is dismissing the claim based upon 
preliminary matters of requisite procedure.  Accordingly, the 
VCAA can have no effect on this appeal.  See Smith v. Gober, 
14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive). 


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is dismissed.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


